
	

113 HR 2492 IH: Protecting Americans from the Proliferation of Weapons to Terrorists Act of 2013
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2492
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. DesJarlais
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Armed Services and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To restrict funds related to escalating United States
		  military involvement in Syria.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Americans from the
			 Proliferation of Weapons to Terrorists Act of
			 2013.
		2.Prohibition on
			 funds to escalate United States military involvement in Syria
			(a)In
			 generalExcept as provided under subsection (b), no funds made
			 available to the Central Intelligence Agency, the Department of Defense, or any
			 other agency or entity of the United States involved in intelligence activities
			 may be obligated or expended for the purpose of, or in a manner which would
			 have the effect of, supporting, directly or indirectly, military or
			 paramilitary operations in Syria by any nation, group, organization, movement,
			 or individual.
			(b)ExceptionThe
			 prohibition under subsection (a) does not apply to funds obligated for
			 non-lethal humanitarian assistance for the Syrian people provided directly by
			 the United States Government, through nongovernmental organizations and
			 contractors, or through foreign governments.
			(c)Duration of
			 prohibitionThe prohibition under subsection (a) shall cease to
			 apply only if a joint resolution approving assistance for military or
			 paramilitary operations in Syria is enacted.
			(d)Quarterly
			 reportsNot later than 90 days after the date of the enactment of
			 this Act, and every 90 days thereafter, the Secretary of State shall submit to
			 Congress a report on assistance provided to groups, organizations, movements,
			 and individuals in Syria.
			(e)Non-Lethal
			 humanitarian assistance definedIn this Act, the term
			 non-lethal humanitarian assistance means humanitarian assistance
			 that is not weapons, ammunition, or other equipment or material that is
			 designed to inflict serious bodily harm or death.
			
